ICJ_098_KasikiliSedudu_BWA_NAM_1996-06-24_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
KASIKILI/SEDUDU ISLAND

(BOTSWANA/NAMIBIA)

ORDER OF 24 JUNE 1996

1996

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DE L'ÎLE DE KASIKILI/SEDUDU

(BOTSWANA/NAMIBIE)

ORDONNANCE DU 24 JUIN 1996
Official citation:

Kasikili/Sedudu Island ( Botswana/Namibia),
Order of 24 June 1996, I.C.J. Reports 1996, p. 63

Mode officiel de citation:

Ile de Kasikili/Sedudu { Botswana/Namibie),
ordonnance du 24 juin 1996, C.I.J. Recueil 1996, p. 63

 

Sales number
ISSN 0074-4441 N° de vente: 677

ISBN 92-1-070740-0

 

 

 
1996
24 June
General List
No. 98

63

INTERNATIONAL COURT OF JUSTICE

YEAR 1996

24 June 1996

CASE CONCERNING
KASIKILI/SEDUDU ISLAND

(BOTSWANA/NAMIBIA)

ORDER

Present: President BEDJAOUI; Vice-President SCHWEBEL; Judges ODA,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI BRAVO,
HIGGINS, PARRA-ARANGUREN; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 40 and 48 of the Statute of the Court and to
Articles 39, 40, 44 and 46 of the Rules of Court,

Makes the following Order:

Whereas by a joint letter dated 17 May 1996, filed in the Registry of
the Court on 29 May 1996, the Ministers for Foreign Affairs of the
Republic of Botswana and of the Republic of Namibia transmitted to the
Registrar the original text of a Special Agreement between the two States,
signed at Gaborone on 15 February 1996, and which came into force
on 15 May 1996, the date of exchange of the instruments of ratification;

Whereas under the terms of that Special Agreement the Parties ask the
Court to

“determine, on the basis of the Anglo-German Treaty of 1 July 1890
64 KASIKILI/SEDUDU ISLAND

and the rules and principles of international law, the boundary
between Namibia and Botswana around Kasikili/Sedudu Island and
the legal status of the island”;

Whereas pursuant to the provisions of Article 40, paragraph 3, of the
Rules the Government of Botswana and the Government of Namibia
informed the Court that they had designated as Agents for the purposes
of the case Mr. Abednego Batshane Tafa and Mr. Albert Kawana,
respectively; and whereas Namibia further indicated that it had desig-
nated as Deputy-Agents Messrs. Zedekia Ngavirue and Ben Uulenga;

Whereas in Article II, paragraph 2, of the Special Agreement the
Parties agreed that the written pleadings would include the following
documents:

“(a) Memorials submitted to the Court by each Party not later
than nine months after the notification of the Special Agree-
ment is transmitted to the Registrar of the Court in accord-
ance with Article VII (2) of this Special Agreement;

(b) Counter-Memorials submitted by each Party to the Court not
later than nine months after the date of submission of the
Memorials;

(c) such other written pleadings as may be approved by the Court
at the request of either of the Parties, or as may be directed by
the Court”,

Fixes the time-limits for the filing of the first written pleadings in the
case as follows:

28 February 1997 for the filing by each of the Parties of a Memorial;

28 November 1997 for the filing by each of the Parties of a Counter-
Memorial; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-fourth day of June, one thou-
sand nine hundred and ninety-six, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Botswana and the Government of the
Republic of Namibia, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
